Title: Plan for the Negotiation of a Dutch Loan, 24 February 1781
From: Adams, John
To: 




ca. 24 February 1781



Plan of a Negotiation to the Amoúnt of One Million Gilders. at the Charge of the United States of North America.
His Excellency John Adams Esqr. Minister Plenipotentiary of the Said States of North America, &ca. &ca. &ca.
Specially aúthorized to make this Loan, shall distribúe One Thoúsand obligations, each of Thoúsand Gilders, at the intrest of five per Cent per Annúm, to be paid on Coupons of f25 at every Six Month.
The reimbursement shall take place at the end of the Tenth Year and at every of the Four Years following, each Year a fifth part or two hundred Obligations, by the way of Lottery, to be made thereof in time.
For púnctúal payment of the intrest, and restitution of the principall the Said States will be engaged jointly, and each of them in Solidúm for the Whole.
The Obligations and Coupons will be sign’d by his Excellency John Adams Esqr. and Coúntresigned by Messrs. John de Neufville & Son, and prothocolled by the Notary Anthony Myliús, at whome the aúthenticq translation of the power, will be to be seen, and the ratification will be deposited.

The subscription will be at the hoúse of the mention’d John de Neufville & Son at the first of March 1781. which will be the date of the Obligations.
